UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2198



MR. LAHMUDDIN,

                                                            Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-228-121)


Submitted:   August 20, 2007                 Decided:   August 28, 2007


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Linda Hanten, HARRIGAN & HANTEN, PC, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Richard
M. Evans, Assistant Director, Nancy E. Friedman, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mr.    Lahmuddin,    a   native   and    citizen    of   Indonesia,

petitions for review of an order of the Board of Immigration

Appeals affirming the Immigration Judge’s denial of his application

for asylum and withholding of removal.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Lahmuddin fails to show that the evidence compels a

contrary result.      Having failed to qualify for asylum, Lahmuddin

cannot meet the more stringent standard for withholding of removal.

Chen   v.   INS,    195   F.3d   198,   205   (4th    Cir.     1999);   INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

            Accordingly,    we   deny   the   petition    for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED